Title: To George Washington from Edmund Randolph, 23 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Sir
            Philadelphia April 23. 1794
          
          I do myself the honor of submitting to your consideration a few reflections on the
            manner of appropriating the three millions of florins, lately borrowed.
          
          In your power of the 8th of August 1793. you expressly say, that the present being
            likely to continue for some time a favorable season for the purchases of the public
            debt, you therefore direct the secy of the tr⟨e⟩asury to obtain a loan to be applied to
            the purchases of the public debt, pursuant to the act of the 12th of Aug: 1790.
          Under this power, and this power only the loan of three millions of florins has been
            accomplished.
          The Secretary of the treasury thinks that embarrassments may be found in excluding
            absolutely the future application of any part of this sum towards payments to France or
            otherwise on account of the foreign debt.
          I cannot see the propriety of now altering the appropriation.
          1. because it is plain by consulting the power of the 8th of August 1793, under which
            the three millions of florins were borrowed, that it is the act of the 12th of August
            1790, and no other, upon which the loan was bottomed. So that the Secretary appears to
            be mistaken, when he says, “that the loan has been made without particular reference to
            either of them.”
          2. because, if the President in his letter of July 27th did even insert the clause,
            which says that it was not his purpose to separate instructions to prevent the loans from being carried on without distinction; still that same
            clause directs, that the monies, as they are received, shall be considered as first
            applicable to the sinking fund.
          3. because the Secretary of the Treasury, tho’ requested by your private letter to make
            objections, to the plan, which you marked out, did not object to the appropriation of
            the loan to the sinking fund.
          4. because the appropriation to the sinking fund is a benefi cial and favorite one to
            all classes of men.
          There remains even yet a sufficient scope for borrowing, as far as law is concerned.
            But probably it is not easy to effect a loan. If therefore the Secretary of the Treasury
            will specify the embarrassments, to which he alludes, they may be judged of; and I am
            sure, that I shall not now undertake to say, that they may not be as strong as he thinks
            them.
          If therefore the President wishes, as Mr Dandridge intimated, that I should speak to
            Colo. Hamilton, I will do so. If he prefers to write, (as
            perhaps is the better way) the following may be an adviseable form for a letter.
          
          “It appears to me, that my instructions on the 8th of Aug: 1793 have fixed the
            appropriation of the money to the sinking fund; and I have considerable difficulty in
            being convinced of my power to change it at this time. However as I wish to see the
            whole subject together, it may be well for you, to state to me what the embarrassments
            are, which you suppose will arise from confining the money borrowed to the purchase of
            the public debt which I own I am very desirous of seeing effected
            as fast as it can be done advantageously for the public.” I have
            the honor sir to be with the highest respect Yr mo. ob. serv.
          
            Edm: Randolph
          
        